Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willard C. Hudson, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. Because Hudson failed to object to the magistrate judge’s recommendations after being given proper notice, he has waived review of those claims. United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.2007). Accordingly, we affirm the judgment of the district court. Hudson v. Wilson, No. 2:11-cv-00534-MSD-TEM, 2012 WL 3257837 (E.D.Va. Aug. 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.